              Case 1-19-45728-ess                 Doc 29        Filed 12/02/20            Entered 12/02/20 10:11:46


                                           UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF NEW YORK

              In re: GERAGE, FRANK J.                                                           § Case No. 119-45728
                     GERAGE, BARBARA A.                                                         §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on September 23, 2019. The undersigned trustee was appointed on September 23, 2019.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                46,803.34

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 0.00
                                    Bank service fees                                                      99.70
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                46,703.64
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
              Case 1-19-45728-ess                  Doc 29        Filed 12/02/20            Entered 12/02/20 10:11:46

               6. The deadline for filing non-governmental claims in this case was 10/13/2020
       and the deadline for filing governmental claims was 03/21/2020. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $5,430.33. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $5,430.33, for a total compensation of $5,430.33. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/29/2020                    By: /s/GREGORY M. MESSER,TRUSTEE
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                              Case 1-19-45728-ess                            Doc 29           Filed 12/02/20                Entered 12/02/20 10:11:46


                                                                                                                                                                              Exhibit A


                                                                                       Form 1                                                                                 Page: 1

                                              Individual Estate Property Record and Report
                                                               Asset Cases
Case Number: 119-45728                                                                         Trustee:       (520670)       GREGORY M. MESSER,TRUSTEE
Case Name:         GERAGE, FRANK J.                                                            Filed (f) or Converted (c): 09/23/19 (f)
                   GERAGE, BARBARA A.                                                          §341(a) Meeting Date:         11/05/19
Period Ending: 10/29/20                                                                        Claims Bar Date:              10/13/20

                                  1                                            2                          3                       4                  5                    6

                     Asset Description                                   Petition/               Estimated Net Value          Property         Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                     Unscheduled          (Value Determined By Trustee,    Abandoned         Received by       Administered (FA)/
                                                                          Values               Less Liens, Exemptions,       OA=§554(a)         the Estate        Gross Value of
Ref. #                                                                                             and Other Costs)                                              Remaining Assets

 1        47 Canon Drive, NY 10314-0000, Staten Island NY                    345,000.00                         0.00                                      0.00                       FA

 2        2005 Ford Focus, 81,000 miles. Entire property v                      1,002.00                        0.00                                      0.00                       FA

 3        bed, dining room table, couch, misc.                                  3,000.00                        0.00                                      0.00                       FA

 4        2 tvs,ipad, laptop, 2 cell phones                                        950.00                       0.00                                      0.00                       FA

 5        clothing, shirt, pants, misc.                                            600.00                       0.00                                      0.00                       FA

 6        ring, earrings                                                           200.00                       0.00                                      0.00                       FA

 7        checking: Citibank ending in 3611                                          0.00                       0.00                                      0.00                       FA

 8        checking: TD Bank ending in 8443                                           0.00                       0.00                                      0.00                       FA

 9        Int. in Ins. policies: North American Company Te                           0.00                       0.00                                      0.00                       FA

10        INHERITANCE FROM MOTHER'S ESTATE (u)                                20,000.00                    20,000.00                                46,803.34                        FA
            Debtor was holding in Chase Bank account.

 10      Assets       Totals (Excluding unknown values)                      $370,752.00                  $20,000.00                               $46,803.34                     $0.00



      Major Activities Affecting Case Closing:

                  11/05/19 - The Trustee examined the Debtor at the Section 341a meeting.


                  11/8/19 - The Trustee filed a report of no distribution.


                  2/6/20 - The Trustee was advised that the Debtor's mother had passed away and he receive an inheritance within 6 months of the filing of the bankruptcy case.


                  3/11/20 - The Trustee brought on a motion to reopen the bankruptcy case to administer the asset.


                  4/28/20 - The Trustee's motion was granted by the Court


                  6/9/20 - Trustee reappointment.


                  7/8/20 - The Trustee made a demand for the turn over of the inheritance proceeds.




                                                                                                                                              Printed: 10/29/2020 05:31 PM        V.20.24
                           Case 1-19-45728-ess                         Doc 29           Filed 12/02/20                Entered 12/02/20 10:11:46


                                                                                                                                                                           Exhibit A


                                                                                Form 1                                                                                     Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 119-45728                                                                    Trustee:        (520670)     GREGORY M. MESSER,TRUSTEE
Case Name:       GERAGE, FRANK J.                                                         Filed (f) or Converted (c): 09/23/19 (f)
                 GERAGE, BARBARA A.                                                       §341(a) Meeting Date:        11/05/19
Period Ending: 10/29/20                                                                   Claims Bar Date:             10/13/20

                              1                                          2                            3                      4                    5                   6

                    Asset Description                               Petition/              Estimated Net Value          Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled         (Value Determined By Trustee,    Abandoned             Received by      Administered (FA)/
                                                                     Values              Less Liens, Exemptions,       OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                       and Other Costs)                                                 Remaining Assets


                Trustee brought on a motion to reopen to administer the inheritance as an asset of the estate..

     Initial Projected Date Of Final Report (TFR):     November 1, 2020                     Current Projected Date Of Final Report (TFR):       November 1, 2020




                                                                                                                                            Printed: 10/29/2020 05:31 PM    V.20.24
                                  Case 1-19-45728-ess                 Doc 29           Filed 12/02/20               Entered 12/02/20 10:11:46


                                                                                                                                                                               Exhibit B


                                                                                  Form 2                                                                                       Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         119-45728                                                                    Trustee:            GREGORY M. MESSER,TRUSTEE (520670)
Case Name:           GERAGE, FRANK J.                                                             Bank Name:          Mechanics Bank
                     GERAGE, BARBARA A.                                                           Account:            ******5766 - Checking Account
Taxpayer ID #:       **-***3655                                                                   Blanket Bond:       $48,172,046.00 (per case limit)
Period Ending: 10/29/20                                                                           Separate Bond: N/A

   1             2                           3                                     4                                              5                     6                  7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                Description of Transaction              T-Code              $                  $                Account Balance
08/20/20      {10}         FRANK J. GERAGE                    TURN OVER OF INHERITANCE                       1229-000            11,473.37                                 11,473.37
08/20/20      {10}         FRANK J. GERAGE                    TURN OVER OF INHERITANCE                       1229-000            35,329.97                                 46,803.34
08/31/20                   Mechanics Bank                     Bank and Technology Services Fee               2600-000                                        19.94         46,783.40
09/30/20                   Mechanics Bank                     Bank and Technology Services Fee               2600-000                                        79.76         46,703.64

                                                                                 ACCOUNT TOTALS                                  46,803.34                   99.70        $46,703.64
                                                                                        Less: Bank Transfers                           0.00                   0.00
                                                                                 Subtotal                                        46,803.34                   99.70
                                                                                        Less: Payments to Debtors                                             0.00
                                                                                 NET Receipts / Disbursements                   $46,803.34                  $99.70

                                  Net Receipts :         46,803.34
                                                                                                                                    Net             Net                     Account
                                    Net Estate :        $46,803.34               TOTAL - ALL ACCOUNTS                             Receipts     Disbursements                Balances

                                                                                 Checking # ******5766                           46,803.34                   99.70          46,703.64

                                                                                                                                $46,803.34                  $99.70        $46,703.64




{} Asset reference(s)                                                                                                                      Printed: 10/29/2020 05:31 PM         V.20.24
                     Case 1-19-45728-ess          Doc 29      Filed 12/02/20     Entered 12/02/20 10:11:46

 Printed: 10/29/20 05:35 PM                                                                                    Page: 1

                                                      EXHIBIT C
                                    Case: 119-45728                GERAGE, FRANK J.
                                                                                                 Claims Bar Date:   10/13/20
 Claim   Claimant Name /                      Claim Type/    Claim Ref./       Amount Filed/        Paid             Claim
Number   <Category>, Priority                 Date Filed     Notes                 Allowed         to Date          Balance
         GREGORY M. MESSER,TRUSTEE            Admin Ch. 7                           $5,430.33         $0.00          $5,430.33
         26 COURT STREET                       09/23/19                             $5,430.33
         SUITE 2400
         BROOKLYN, NY 11242
         <2100-00 Trustee Compensation>, 200
         LAW OFFICE OF GREGORY MESSER, Admin Ch. 7                                      $0.00         $0.00             $0.00
         PLLC                          09/23/19                                         $0.00
         26 COURT STREET                                     APPLICANT WILL NOT SEEK FEES IN THIS ESTATE.
         SUITE 2400
         BROOKLYN, NY 11242
         <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 200
 1       Vincent M. Lentini, Esq.             Unsecured                            $17,637.00         $0.00         $17,637.00
         1129 Northern Blvd.                   04/28/20                            $17,637.00
         Ste 404
         Manhasset, NY 11030
         <7100-00 General Unsecured § 726(a)(2)>, 610
 2       TD Bank, N.A.                        Unsecured                             $5,534.17         $0.00          $5,534.17
         c/o Schiller Knapp Lefkowitz          07/15/20                             $5,534.17
         & Hertzel LLP,950 New Loudon Road
         Latham, NY 12110
         <7100-00 General Unsecured § 726(a)(2)>, 610
 3       Discover Bank                        Unsecured                             $8,544.66         $0.00          $8,544.66
         Discover Products Inc                 07/16/20                             $8,544.66
         PO Box 3025
         New Albany, OH 43054-3025
         <7100-00 General Unsecured § 726(a)(2)>, 610
 4       American Express National Bank       Unsecured                             $3,950.45         $0.00          $3,950.45
         c/o Becket and Lee LLP                07/30/20                             $3,950.45
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-00 General Unsecured § 726(a)(2)>, 610
 5       American Express National Bank       Unsecured                              $237.03          $0.00           $237.03
         c/o Becket and Lee LLP                07/30/20                              $237.03
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-00 General Unsecured § 726(a)(2)>, 610
 6       American Express National Bank       Unsecured                              $473.98          $0.00           $473.98
         c/o Becket and Lee LLP                08/12/20                              $473.98
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-00 General Unsecured § 726(a)(2)>, 610
                     Case 1-19-45728-ess         Doc 29       Filed 12/02/20     Entered 12/02/20 10:11:46

 Printed: 10/29/20 05:35 PM                                                                                    Page: 2

                                                    EXHIBIT C
                                      Case: 119-45728            GERAGE, FRANK J.
                                                                                                 Claims Bar Date:   10/13/20
 Claim   Claimant Name /                      Claim Type/   Claim Ref./        Amount Filed/        Paid             Claim
Number   <Category>, Priority                 Date Filed    Notes                  Allowed         to Date          Balance
 7       American Express National Bank       Unsecured                              $608.18          $0.00           $608.18
         c/o Becket and Lee LLP               08/12/20                               $608.18
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-00 General Unsecured § 726(a)(2)>, 610
 8       Citibank, N.A.                       Unsecured                             $2,690.82         $0.00          $2,690.82
         5800 S Corporate Pl                  09/11/20                              $2,690.82
         Sioux Falls, SD 57108-5027
         <7100-00 General Unsecured § 726(a)(2)>, 610
 9       Citibank, N.A.                       Unsecured                             $8,259.92         $0.00          $8,259.92
         5800 S Corporate Pl                  09/11/20                              $8,259.92
         Sioux Falls, SD 57108-5027
         <7100-00 General Unsecured § 726(a)(2)>, 610
 10      Department Stores National Bank      Unsecured                              $133.78          $0.00           $133.78
         c/o Quantum3 Group LLC               09/14/20                               $133.78
         PO Box 657
         Kirkland, WA 98083-0657
         <7100-00 General Unsecured § 726(a)(2)>, 610
 11      Citibank, N.A.                       Unsecured                             $3,763.08         $0.00          $3,763.08
         5800 S Corporate Pl                  09/24/20                              $3,763.08
         Sioux Falls, SD 57108-5027
         <7100-00 General Unsecured § 726(a)(2)>, 610
 12      Citibank, N.A.                       Unsecured                             $3,099.09         $0.00          $3,099.09
         5800 S Corporate Pl                  09/24/20                              $3,099.09
         Sioux Falls, SD 57108-5027
         <7100-00 General Unsecured § 726(a)(2)>, 610
 13      Synchrony Bank                       Unsecured                              $257.18          $0.00           $257.18
         c/o PRA Receivables Management, LLC 10/08/20                                $257.18
         PO Box 41021
         Norfolk, VA 23541
         <7100-00 General Unsecured § 726(a)(2)>, 610
 14      Frank Tarulli                        Unsecured                             $9,500.00         $0.00          $9,500.00
         8322 14th Ave.                       10/08/20                              $9,500.00
         Brooklyn, NY 11228
         <7100-00 General Unsecured § 726(a)(2)>, 610
 15      Matthew Funeral Home and Cremation Unsecured                               $6,590.83         $0.00          $6,590.83
         Services, Inc.                     10/14/20                                $6,590.83
         2508 Victory Boulevard
         Staten Island, NY 10314
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620

                                                                                Case Total:          $0.00          $76,710.50
               Case 1-19-45728-ess           Doc 29     Filed 12/02/20       Entered 12/02/20 10:11:46




                                  TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

             Case No.: 119-45728
             Case Name: GERAGE, FRANK J.
             Trustee Name: GREGORY M. MESSER,TRUSTEE
                                                Balance on hand:                          $          46,703.64
              Claims of secured creditors will be paid as follows:

Claim         Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                               Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:    $               0.00
                                                Remaining balance:                        $          46,703.64

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments        Proposed
                                                                                       to Date       Payment
Trustee, Fees - GREGORY M. MESSER,TRUSTEE                            5,430.33                 0.00       5,430.33
Attorney for Trustee, Fees - LAW OFFICE OF GREGORY                        0.00                0.00           0.00
MESSER, PLLC
                            Total to be paid for chapter 7 administration expenses:       $           5,430.33
                            Remaining balance:                                            $          41,273.31

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments        Proposed
                                                                                       to Date       Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:   $               0.00
                            Remaining balance:                                            $          41,273.31

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
                                                      None




   UST Form 101-7-TFR (05/1/2011)
               Case 1-19-45728-ess             Doc 29     Filed 12/02/20       Entered 12/02/20 10:11:46




                                                  Total to be paid for priority claims:     $               0.00
                                                  Remaining balance:                        $          41,273.31
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 64,689.34 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 63.8 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Vincent M. Lentini, Esq.                               17,637.00                 0.00      11,252.83
  2            TD Bank, N.A.                                            5,534.17                0.00       3,530.93
  3            Discover Bank                                            8,544.66                0.00       5,451.69
  4            American Express National Bank                           3,950.45                0.00       2,520.48
  5            American Express National Bank                             237.03                0.00         151.23
  6            American Express National Bank                             473.98                0.00         302.41
  7            American Express National Bank                             608.18                0.00         388.03
  8            Citibank, N.A.                                           2,690.82                0.00       1,716.81
  9            Citibank, N.A.                                           8,259.92                0.00       5,270.02
 10            Department Stores National Bank                            133.78                0.00          85.35
 11            Citibank, N.A.                                           3,763.08                0.00       2,400.93
 12            Citibank, N.A.                                           3,099.09                0.00       1,977.29
 13            Synchrony Bank                                             257.18                0.00         164.09
 14            Frank Tarulli                                            9,500.00                0.00       6,061.22
                               Total to be paid for timely general unsecured claims:        $          41,273.31
                               Remaining balance:                                           $               0.00




  UST Form 101-7-TFR (05/1/2011)
               Case 1-19-45728-ess           Doc 29     Filed 12/02/20       Entered 12/02/20 10:11:46




            Tardily filed claims of general (unsecured) creditors totaling $ 6,590.83 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
 15            Matthew Funeral Home and Cremation                     6,590.83                0.00               0.00
               Services, Inc.
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
